Citation Nr: 0937105	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-14 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1969 to October 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
50 percent rating for PTSD, and denied TDIU.  In July 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
At the hearing the Veteran submitted additional evidence with 
a waiver of RO consideration.

In a statement dated in May 2009, the Veteran refers to, and 
appears to claiming service connection for, various other 
disabilities.  This matter is referred to the RO for 
clarification and any appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by impairment no greater 
than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as suicidal ideation, obsessional rituals, speech 
disturbances, or other symptoms of like gravity is not shown.

2.  The Veteran's service-connected disabilities, PTSD rated 
50 percent and shell fragment wound residual scars, rated 0 
percent, are not shown to be of such severity as to preclude 
his participation in substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2009).

2.  The scheduler requirements for TDIU are not met, and a 
TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  A June 2008 letter 
provided such notice and the claims were thereafter 
adjudicated.  See November 2008 and March 2009 supplemental 
statements of the case.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained 
(although he indicated in June 2008 correspondence that he 
had no additional evidence to submit, as noted, he did submit 
additional evidence at the July 2009 Travel Board hearing).  
As it was shown in the record that the Veteran was entitled 
to received Social Security Administration (SSA) Supplemental 
Security benefits, the RO sought records from SSA.  It was 
established (see December 2008 Memorandum) that there were no 
SSA records available.  He was afforded VA psychiatric 
evaluations.  VA's duty to assist the Veteran is met.

B.	Legal Criteria, Factual Background, and Analysis

Increased Rating for PTSD

Disability ratings are determined by applying the criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  38 U.S.C.A. § 1155.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A score of 31 to 40 reflects there 
is some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed 
avoids friends, neglects family, and is unable to work),  A 
score of 41 to 50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 
51 to 60 reflects that there are "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In a claim for an increased rating, "staged" ratings are 
warranted where the evidence shows distinct periods of time 
when the findings warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of depression and alcohol dependence; 
however, they do not specifically indicate what symptoms are 
attributable only to the nonservice-connected disability.  
Hence, for the limited purpose of this decision, the board 
will attribute all psychiatric signs and symptoms to the 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).

Service connection for PTSD, rated 30 percent, was granted by 
a July 2003 rating decision; the rating was increased to 50 
percent effective from January 2004.  

The rating decision on appeal was issued in response to the 
Veteran's claim for increase (and for TDIU) that was received 
in February 2005.  Consequently the period for consideration 
is from February 2004.

On April 2005 VA examination, the Veteran reported that he 
tried a little carpentry work; however, he could not handle 
it due to his nerves.  He stated that he was not able to work 
around people.  He lived part of the time with his mother, 
and got along fine with his mother and two brothers.  He had 
a girlfriend, and they got along.  He had a number of 
friends, and visited them often.  He drank most every day; he 
stated that he drank more when he was irritable and nervous, 
to calm anxiety and panic, to help him sleep, and to avoid 
nightmares.  Mental status examination revealed that his 
affect ranged from mildly restricted to broad at times.  He 
appeared extremely anxious; there was no significant 
impairment of thought processes or communication; there were 
no delusions or hallucinations; he denied suicidal or 
homicidal ideation; he was able to adequately tend to 
personal hygiene and basic activities of living; he reported 
mild memory difficulties (i.e., sometimes forgets directions, 
or to pay bills); there was no obsessive-compulsive behavior; 
his speech was within normal limits.  He reported that since 
his last examination (one year prior) he may have had about 
three panic attacks.  He reported that he felt down and 
depressed about half the time, with sadness, irritability, 
and anhedonia, though no crying spells.  He had anxiety more 
than 50 percent of the time, with excessive nervousness, 
worry, tension, and inability to relax.  He reported 
worsening impulse control, acutely related to being extremely 
easily frustrated, inability to tolerate things, and frequent 
and severe verbal anger outbursts.  He also had sleep 
impairment.  He denied problems with hypervigilance.

In an April 2006 statement, the Veteran alleged that he was 
unable to work in either active or sedentary employment due 
to his service connected conditions.

On August 2007 VA psychiatric intake, the Veteran reported 
experiencing non-specific nightmares about 2 to 3 times per 
week.  Mental status examination revealed that he was cleaned 
and groomed; cooperative with good eye contact; there was no 
psychomotor agitation or retardation; his speech was 
spontaneous, free, with no latency; his mood was "okay"; 
his affect was euthymic and full range; his thought process 
was linear, logical, and goal directed; there was no 
circumstantial or tangential thought process; he denied 
suicidal or homicidal ideation; there was no evidence of 
delusions or pathological obsessions.  He was alert and 
oriented in all spheres; his judgment and insight were fair.  
GAF score was 55.

On October 2007 VA outpatient visit, mental status 
examination revealed that the Veteran was alert and oriented 
in all spheres, pleasant, cooperative and normoactive.  His 
affect was a little anxious but broad and related.  His mood 
was euthymic, there was no clinical sign of depression.  His 
thoughts were pretty coherent.  He was not acutely psychotic.  
He was not actively suicidal or homicidal.  There were no 
other acute cognitive changes.  The assessment was chronic 
PTSD, severe and alcohol abuse, in partial remission; 
emotionally stable on present medication. The GAF score 
assigned was 40.

On February 2008 VA examination, the Veteran reported that he 
got along with his mother and had plenty of friends.  He 
indicated that he was unemployed because his boss from his 
last job closed the business.  He went to VFW and American 
Legion meetings.  He periodically went to play bingo at the 
[redacted] Club.  He ran errands for his mother, to include 
driving to the store talking to people.  Mental status 
examination revealed that the Veteran's affect was broad; he 
did not appear dysphoric; there was no impairment of thought 
processing or communication, nor were there any delusions or 
hallucinations; his eye contact and behavior were 
appropriate; he denied suicidal or homicidal ideation; he was 
clean and appropriately groomed; he was oriented and 
indicated no significant memory impairment or obsessive 
compulsive behavior; his speech was within normal limits, and 
he denied panic attacks.  The Veteran denied significant 
problems with depressed mood, indicating he did not have 
severe sadness and stating he was able to enjoy things.  He 
did report a high degree of anxiety much of the time with 
excessive worry and tension which is worse around crowds.  He 
denied impaired impulse control for anger outbursts, although 
he appeared to have some impulsivity regarding excessive 
drinking.

As to the current assessment of the Veteran's PTSD, the 
examiner noted that his symptoms had not significantly 
worsened since the last examination.  He did report a 
hyperstartle response to sudden loud noises, and some 
hypervigilance (i.e. he takes his gun with him wherever he 
goes, and keeps it on a night stand at night, and generally 
feels on guard.).  PTSD and alcohol dependence were 
diagnosed.  The GAF score assigned was 55.

The examiner concluded:

"This Veteran continues to have PTSD as noted above.  
Symptoms seem rather similar to the last exam though 
medications have assisted him in some symptoms such as 
sleep and nightmares in recent times.  However, he has 
frequent PTSD related anxiety, difficulty to being 
around crowds, and is distressed by frequent memories, 
and the other PTSD symptoms described above.  He seems 
to get along adequately with family and has a few 
friends and activities he enjoys.  He has not worked to 
any significant degree since the last exam.  In the 
previous exam he also indicated that he had trouble 
being around people, which also contributed to his being 
out of work.  However, today he reports that his boss 
and friend shut down the business, which was a big 
factor in his unemployment.  It is likely that his heavy 
drinking also contributes to his psychiatric 
difficulties."

VA mental health records from January to October 2008 show 
that the Veteran was doing fairly well emotionally on his 
medications.  GAF scores assigned were 40.

In a July 2008 private psychiatric consultation, H. E. B., 
Jr., MD noted that the Veteran had difficulty expressing 
himself, and that he had a great deal of difficulty with 
concentration.  He was fairly groomed and neatly dressed.  It 
was noted that his intellect and memory for recent events was 
intact; he displayed a flat affect; his judgment was noted to 
be impaired, his orientation was intact.  His speech was 
minimal, but became much more responsive as the time moved 
along.  He had a depressive symptomatology of depressed mood, 
anergia, anhedonia, constriction of interests, isolation and 
sleep disturbance due to nightmares.  He denied 
hallucinations and delusions; there was no thought disorder.  
Axis I diagnosis was PTSD with depression, concentration 
impairment, isolation, sleep pattern disturbance due to 
nightmares, emotional outbursts and unemployability which is 
permanent in nature.  GAF was 30.  Dr. B opined that the 
Veteran could not concentrate and was not able to maintain 
employment.

At the July 2009 Travel Board hearing, the Veteran testified 
that he belongs to the Vietnam Veterans of America and 
attends a Tuesday night meeting every week.  He also 
testified that he drives a car.

The evidence does not show that at any time throughout the 
appeal period the Veteran's PTSD symptoms were of such nature 
and severity as to warrant the next higher, 70 percent. 
rating.  Specifically, there is no evidence of intermittently 
illogical, obscure, or irrelevant speech (the Veteran's 
speech has been consistently described as of normal rate and 
volume, fluid, spontaneous, and not pressured, with coherent 
and logical thought process); spatial disorientation (the 
Veteran has always been described as alert and fully oriented 
on evaluation/examination); or neglect of personal appearance 
and hygiene (he always appears for examination well groomed 
with appropriate appearance and hygiene).
While it was noted on February 2008 VA examination that the 
Veteran takes his gun with him wherever he goes and keeps it 
on a night stand at night, and generally always feels on 
guard, there is no evidence that such hypervigilance 
interferes with functioning/daily activities.

Regarding impaired impulse control, while the Veteran 
reported on April 2005 VA examination to being extremely 
easily frustrated and frequent and severe verbal anger 
outbursts, he has not been shown to have periods of violence 
or any substantial unprovoked irritability, such is not shown 
to have significantly impaired him socially, as (by his own 
accounts) he gets along with relatives and friends, 
participates in social activities, and talks to people 
(including on his mother's behalf).  Significantly, while the 
Veteran has reported not liking to be around people, he does 
not display inability to socialize.  Notably, he seeks to do 
so, as he has indicated he participates in weekly activities 
of a Veterans Service Organization.  

Examinations have noted the Veteran's denials of suicidal and 
homicidal ideation.

The Board notes the GAF scores of 30 (on private psychiatric 
consultation in July 2008) and 40 (in October 2007, and 
assigned by from VA providers from January to October 2008).  
While the scores would suggest that the Veteran has 
substantially greater psychiatric impairment than is 
reflected by a 50 percent rating, the Board finds that they 
may not be accorded significant probative value in this case.  
They are listed without explanation, and therefore are 
conclusory.  Furthermore, at the times they were assigned, 
there was no report of symptoms of the nature and severity 
associated with such scores (delusions or hallucination or 
serious impairment in communication or judgment or inability 
to function in almost all areas (for a score of 30) and some 
impairment in reality testing or communication or major 
impairment in several area (for a score of 40)); these scores 
are unsupported by, and inconsistent with, clinical findings, 
and therefore cannot be dispositive.  

The overall disability picture (and impairment of function) 
shown throughout the appeal period most nearly approximates 
the criteria for a 50 percent rating.  The Veteran's PTSD 
symptoms are not shown to have caused him to have 
deficiencies in most areas.  Consequently, an increase in the 
rating to 70 percent is not warranted.

TDIU

VA will grant a total rating for compensation purposes based 
on umemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

The Veteran's service-connected disabilities are PTSD rated 
50 percent and shell fragment residual scars, rated 0 
percent.  Accordingly, the above-outlined scheduler criteria 
for TDIU under 38 C.F.R. § 4.16(a) are not met.
The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b), and a determination as to whether referral for 
extraschedular consideration is warranted, i.e., the Board 
must determine whether the veteran is unemployable due to his 
service-connected disability regardless of its rating.  
38 C.F.R. § 4.16 (b) provides that it is established VA 
policy that "all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled."  However, in these cases, in order for the 
Veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some circumstance which 
places the claimant in a different position from other 
veterans with the same rating.

The disability picture presented by the Veteran's PTSD and 
shell fragment residual scars does not reflect that the 
impact of these disabilities is such that it places him 
outside of the norm and renders him unemployable.  While he 
has not been employed for many years, there is no indication 
that he has sought employment or wants to be employed.  In 
fact, he has indicated that he is not looking for a job (as 
he does not feel capable of being around people).  

The Board notes that on July 2008 private consultation, Dr. 
B. stated the Veteran had severe interpersonal relationship 
problems and could not concentrate and opined that therefore 
the Veteran was unable to maintain employment.  However, 
there is no indication that Dr. B. was familiar with the 
Veteran's actual psychiatric history or his level of 
functioning.  It is noted that the Veteran was referred for 
Dr. B. specifically for purposes of the opinion (the Veteran 
did not list Dr. B. when asked to identify treatment-
providers), and Dr. B does not refer to any clinical data in 
the opinion.  The opinion is based entirely on interview 
of/history provided by the Veteran, and his accounts are 
clearly compensation-driven.  His reports to Dr. B. of the 
state of his relationships with his family and 
friends/associates, and his accounts of his level of 
functioning (and Dr. B's opinion regarding the effect of the 
Veteran's inability to concentrate on such) are inconsistent 
with clinically recorded data (which by their very nature 
must be afforded greater probative value).  Accordingly, the 
opinion by Dr. B. cannot be dispositive in this matter in 
light of the overall disability picture presented.  

Furthermore, the evidence of record does not reflect that the 
psychiatric symptoms objectively shown are of such nature and 
degree as to preclude employment.  Clinically, the Veteran 
has appeared alert and oriented, and exhibited appropriate 
affect for the most part; he has exhibited clear cognition 
and logical associations.  He attends to his daily living 
requirements, and lives with his mother in their home (and 
runs errands for her), factors which reflect coping skills.  
His leisure activities (mowing the lawn and going to Tuesday 
night meetings) suggest capability for physical exertion and 
ability to interact with others.  Finally, such activities as 
yard work during his free time, reflect occupational skills 
which would appear to be transferable to gainful employment.  

Extraschedular evaluation:

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under 
Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether 
the disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of 
impairment that are not encompassed by the schedular 
criteria.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

Here, comparing the manifestations of the Veteran's PTSD and 
associated impairment shown to the rating schedule, the Board 
finds that degree of disability shown throughout the entire 
period under consideration is wholly encompassed by the 
schedular criteria, and consequently those criteria are not 
inadequate.  Therefore, referral for consideration of an 
extraschedular rating is not necessary. 
Furthermore, the record does not suggest that the Veteran's 
PTSD disability picture (his scars are rated 0 percent and 
not shown to be disabling) is such that it places him outside 
the norm, or that by virtue of the service connected 
disability he is precluded from engaging in gainful 
employment.  It is noteworthy that the Veteran has various 
very substantial nonservice-connected physical disabilities, 
cardiovascular, gastrointestinal, and orthopedic, the effect 
of which may not be considered in determining his eligibility 
for a TDIU rating.  Consequently, referral for extraschedular 
consideration of TDIU is not warranted.

The preponderance of the evidence is against these claims.  
Accordingly, they must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


